 Case 1:19-cv-00091-JTN-SJB ECF No. 80 filed 03/09/20 PageID.555 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 JOHNNY DEWAYNE AARON, et al.,

        Plaintiffs,
                                                                      Case No. 1:19-cv-91
 v.
                                                                      HON. JANET T. NEFF
 TONY MOULATSIOTIS, et al.,

        Defendants.
 ____________________________/


                                    OPINION AND ORDER

       Plaintiffs, proceeding pro se, initiated this action pursuant to 42 U.S.C. § 1983. Plaintiffs

filed a Motion for Voluntary Dismissal, and Defendant Karnitz, the remaining defendant in this

case, filed a Motion for Judgment on the Pleadings. The matter was referred to the Magistrate

Judge, who issued a Report and Recommendation (R&R), recommending this Court deny

Plaintiffs’ motion, grant Defendant’s motion, and terminate this matter. The matter is presently

before the Court on Plaintiffs’ objections to the Report and Recommendation. Defendant filed a

response and Plaintiffs, albeit without seeking or obtaining leave from the Court, filed two replies.

In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed

de novo consideration of those portions of the Report and Recommendation to which objections

have been made. The Court denies the objections and issues this Opinion and Order.

       Plaintiffs challenge the Magistrate Judge’s determination that they had no reasonable

expectation of privacy in the subject property (Pls. Obj., ECF No. 72 at PageID.523; Pls. Reply,

ECF No. 76 at PageID.541). Specifically, the Magistrate Judge determined that Plaintiffs’
 Case 1:19-cv-00091-JTN-SJB ECF No. 80 filed 03/09/20 PageID.556 Page 2 of 3



ownership interest had been extinguished due to Plaintiffs’ failure to satisfy their delinquent tax

obligations (R&R, ECF No. 71 at PageID.520). In support of a contrary conclusion, Plaintiffs

attempt to apply principles from Michigan landlord-tenant law, arguing that while tenants do not

own property, they still have lawful control over it until a court order has been issued (ECF No.

72 at PageID.523). However, landlord-tenant laws are not applicable in this case: the County and

Plaintiffs are not in a landlord-tenant relationship. Accordingly, Plaintiffs’ objection is properly

denied.

          Within their objection and replies (ECF Nos. 72, 76 & 78), Plaintiffs also supply a myriad

of other alleged facts and unfounded conclusions. However, as Defendant Karnitz points out in

his response, none rise to a level “to demonstrate any flaw in the analysis and reasoning of the

Magistrate Judge” (ECF No. 74 at PageID.533).               Additionally, the Magistrate Judge’s

recommended denial of Plaintiffs’ Motion for Voluntary Dismissal (ECF No. 48) remains

uncontested.

          Accordingly, this Court adopts the Magistrate Judge’s Report and Recommendation as the

Opinion of this Court. Because this Opinion and Order resolves the last pending claim in this case,

this Court will also enter a Judgment consistent with this Opinion and Order. See FED. R. CIV. P.

58. Therefore:

          IT IS HEREBY ORDERED that Plaintiffs’ Objections (ECF No. 72) are DENIED and

the Report and Recommendation of the Magistrate Judge (ECF No. 71) is APPROVED and

ADOPTED as the Opinion of the Court.

          IT IS FURTHER ORDERED that Defendant’s Motion for Judgment on the Pleadings

(ECF No. 52) is GRANTED.




                                                  2
 Case 1:19-cv-00091-JTN-SJB ECF No. 80 filed 03/09/20 PageID.557 Page 3 of 3



      IT IS FURTHER ORDERED that Plaintiffs’ Motion for Voluntary Dismissal (ECF No.

48) is DENIED.



Dated: March 9, 2020                                 /s/ Janet T. Neff
                                                   JANET T. NEFF
                                                   United States District Judge




                                         3
